NOTE: This order is nonprecedential
United States Court of AppeaIs for
the FederaI Circuit
DURAMED PHARMACEUTICALS, INC.,
Plain,tiff-Appellee,
V.
WATSON LABORATORIES, INC.,
Defendan,t-Appellan,t.
2010-1331
Appeal from the United StateS District C0urt for the
District of Nevada in case n0. 05-CV-0116, Judge Larry R.
Hicks.
ON MOTION
ORDER
Durarned PharInaceutica1s, Inc. and Watson Labora-
tories, Inc. respectfully and jointly move for a 21-day
extension of time, until September 2, 2010, for Duran1ed to
file its answering brief, and for a 14-day extension of ti1ne,
until Septernber 30, 2010, for Watson to file its reply brief

DURAMED PHARMA V. WATSON LABS
Upon consideration thereof,
IT IS ORDERED THATZ
The motion is granted
AUG 1 -9 2010
Date
cc: Charanjit Brahma, Esq.
Mark T. Jansen, Esq.
s21
2
FoR THE CoURT
/s/ J an Horbal§[
J an Horba1y
C1erk
§
§§
332
.Y"'F\
52
PEAl.S FOR
CiRCU1T
AUG 1 0 2010
JANHORBAL¥
0LERK